Citation Nr: 1806451	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  15-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran has confirmed active duty service in the United States Army from September 1994 to May 2009, with an additional documented period of prior active service of unknown dates, as well as inactive service in the Army National Guard.  The Veteran is thanked for his lengthy and honorable career of service to our country. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which granted service connection for PTSD and established the current 30 percent disability rating.  The Veteran seeks a higher initial rating.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in May 2016 to present testimony on the issue on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  


FINDING OF FACT

Throughout the present appeals period, the Veteran's PTSD symptomatology has resulted in a level of impairment consistent with total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.15, 4.125-4.129, 4.130 Diagnostic Code (DC) 9411 (2017). 

	
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations describe, in part, VA's legal duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  This appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome herein - a full grant of the benefit sought - no further explanation of how VA has fulfilled the duties to notify and assist is necessary at this time.  

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A proper rating of a Veteran's disability contemplates its history, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. §§ 4.1, 4.2.

In determining the appropriate evaluation in a given case, many different statutes, regulations, and case law applicable to VA govern.  When after careful consideration of all available data, a reasonable doubt arises regarding the degree of disability, such doubt must be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this case, the Veteran seeks a higher initial rating for his service-connected PTSD, currently rated as 30 percent disabling under Diagnostic Code 9411 for posttraumatic stress disorder. 

Under the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a given rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because all nonzero disability levels in the General Rating Formula for Mental Disorders are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a Veteran's impairment must be due to those symptoms, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  

In other words, when evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of all psychiatric symptoms, the length of any remissions, and the Veteran's capacity for adjustment during any periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of any reviewing authority to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating accurately reflects the total disability picture presented by the overall impairment presented by the Veteran's service-connected disability under consideration.  38 C.F.R. §§ 4.2, 4.126. 

Additionally, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of this rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  

The present appeal was pending before VA prior to August 4, 2014, and therefore, the DSM-IV remains applicable, in addition to the DSM-5.  The DSM-IV included an evaluation mechanism called the Global Assessment of Functioning scale, or GAF score. This scale reflects psychological, social and occupational functioning on a hypothetical continuum of mental illness where higher numbers reflect greater functionality and lower numbers reflect more severe symptomatology.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Generally speaking, GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Diagnostic and Statistical Manual of Mental Disorders (Am. Psychiatric Ass'n 4th ed.) (1994). 

However, the introduction to the DSM-5 states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF score where available; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of a Veteran's given disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

In the Veteran's December 2010 statement in conjunction with his initial claim of service connection for PTSD, he described experiencing symptoms of sleep problems, aggression and threatening behavior toward co-workers and his supervisor, an increased use of alcohol, isolation, and mood swings.  He described his wife and daughter as being frightened of his mood swings.  Statement in support of claim, December 2010.

A February 2011 VA PTSD examination subsequently found that the Veteran had recently lost his job due to conflicts with his supervisor over issues with the Veteran's temperament.  The Veteran described experiencing near constant irritability, and was tearful and jumpy in crowds.  The Veteran admitted to constant anxiety and very frequent instances of panic.  The Veteran had significant sleep difficulties, only sleeping three to four hours most nights with frequent interruptions.   The examiner diagnosed moderate to severe PTSD with a GAF score of 43.  The examiner stated that the Veteran was employable at the time of examination, but that he would need a protected environment that would allow the Veteran to work mostly by himself with additional social support.  VA examination, February 2011. 

Subsequently, a January 2012 letter to the claims file from the Veteran's VA treating psychiatrist indicated that the Veteran continued to have debilitating symptoms, and had been in ongoing treatment with this provider for severe PTSD since 2010.  The Veteran is described as isolated and withdrawn, with a history of angry outbursts and violence triggered by flashbacks and intrusive memories.  The Veteran continued to exhibit significant symptoms despite being actively involved in regular follow up treatment.  The psychiatrist stated the Veteran "is completely disabled, unemployable as a result of his PTSD and it's unlikely that his condition will improve, but consider it as permanent."  VA medical opinion letter, January 2012.  

Subsequent VA treatment records describe the Veteran as unable to work, listing a GAF of 50, but also noting periods of increased hyperarousal and increased combat dreams.  See, e.g., VA treatment, May 2013 & April 2012.  

Thereafter, the most recent evidence regarding the present level of severity of the Veteran's PTSD was provided during a Travel Board hearing in May 2016.  During this hearing, the Veteran stated that he was on a day pass from psychiatric hospitalization due to his PTSD.  Hearing transcript, May 2016.  The Veteran described experiencing persistent difficulties sleeping, discomfort in any public setting, distancing himself from friends and family, hypervigilance, and regularly fighting ongoing thoughts of suicide.  Hearing transcript, May 2016.  The Veteran described an instance of suicidal activity that precipitated the hospitalization in or around February 2016.  

The Veteran further described experiencing near daily verbal altercations, getting into a physical altercation while on a pass from the hospital for his daughter's graduation ceremony, and experiencing frequent persistent visual hallucinations.  Hearing transcript, May 2016.  

Based on the foregoing, the Board finds the Veteran's PTSD symptomatology to be consistent with the type of total occupational and social impairment contemplated by a 100 percent rating throughout the present appeal.  38 C.F.R. § 4.130.  The Board finds that the weight of the evidence, lay and medical, support the assignment of a 100 percent rating.  The record includes the statement of the Veteran's treating psychiatrist who discussed the Veteran's symptoms and noted that he had treated the Veteran since 2010.  The psychiatric concluded that the Veteran was completely disabled, unemployable as a result of his PTSD and it's unlikely that his condition will improve and considered permanent.  The Board has considered the entire record, include the findings of the VA examiner in February 2011 who noted that PTSD was moderate to severe and who also indicated that the Veteran was employable at the time of examination, but that he would need a protected environment that would allow the Veteran to work mostly by himself with additional social support.  The Board finds that the weight of the evidence, lay and medical, demonstrates that the symptoms of PTSD more nearly approximate the criteria for a 100 percent rating during the entire appeal period.  As such, although a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran's representative in December 2011, that issue of entitlement to TDIU is now moot as the Veteran is herein granted a 100 percent schedular rating for the entire period on appeal.  See Herlehy v. Principi, 15. Vet. App. 33, 35 (2001).  A 100 percent rating for PTSD is warranted based on the overall severity of the Veteran's symptoms throughout the appellate period.  38 C.F.R. § 4.130, DC 9411. 


ORDER

An evaluation of 100 percent for PTSD is granted throughout the present appeal, subject to the laws and regulations governing the award of monetary benefits.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


